  Case 17-23690         Doc 62     Filed 11/28/18 Entered 11/28/18 09:20:25              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-23690
         MAUREEN A. DWYER

                    Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/08/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 11/13/2017.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-23690       Doc 62        Filed 11/28/18 Entered 11/28/18 09:20:25                    Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                      $0.00
       Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                           $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                        $0.00
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $0.00

Attorney fees paid and disclosed by debtor:                  $990.00


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim         Principal       Int.
Name                                 Class   Scheduled      Asserted      Allowed          Paid          Paid
AARGON AGENCY                    Unsecured         180.00           NA             NA            0.00        0.00
AMERICAN COLLECTION              Unsecured         446.00           NA             NA            0.00        0.00
AMERICAN COLLECTION              Unsecured         446.00           NA             NA            0.00        0.00
BORDEN LAW FIRM PC               Unsecured      2,885.10            NA             NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,907.75       1,936.15       1,936.15           0.00        0.00
CITY OF CHICAGO EMS              Unsecured         966.00           NA             NA            0.00        0.00
Collect Sys                      Unsecured      4,350.00            NA             NA            0.00        0.00
COMCAST                          Unsecured         250.00           NA             NA            0.00        0.00
COMENITY CAPITAL BANK            Unsecured          87.31           NA             NA            0.00        0.00
FINGERHUT CORP                   Unsecured         840.00           NA             NA            0.00        0.00
GREGORY K STERN                  Unsecured      2,885.10            NA             NA            0.00        0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      9,849.00       6,805.00       6,805.00           0.00        0.00
IL DEPT OF REVENUE               Priority          191.11           NA             NA            0.00        0.00
IL DEPT OF REVENUE               Unsecured          75.24           NA             NA            0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured     56,155.49     57,395.38       57,395.38           0.00        0.00
INTERNAL REVENUE SERVICE         Secured              NA       5,690.70       5,690.70           0.00        0.00
INTERNAL REVENUE SERVICE         Priority      15,389.09       4,890.08       4,890.08           0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA            NA        5,690.70           0.00        0.00
Lamont Hanley & Associ           Unsecured          52.00           NA             NA            0.00        0.00
Lamont Hanley & Associ           Unsecured          84.00           NA             NA            0.00        0.00
Lamont Hanley & Associ           Unsecured         116.00           NA             NA            0.00        0.00
MARION COUNTY TREASURE           Priority          235.00           NA             NA            0.00        0.00
Metro South Hospital             Unsecured     14,000.00            NA             NA            0.00        0.00
MOMA FUNDING LLC                 Unsecured          87.31         87.31          87.31           0.00        0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         500.00           NA             NA            0.00        0.00
NICOR GAS                        Unsecured         800.00           NA             NA            0.00        0.00
OPTION ONE/AMERICAN HOME MTG     Unsecured           0.00           NA             NA            0.00        0.00
RUSH MEDICAL CENTER              Unsecured      1,800.00            NA             NA            0.00        0.00
Trident Asset Manageme           Unsecured         180.00           NA             NA            0.00        0.00
TRIDENT ASSET MANAGEMENT         Unsecured         107.00           NA             NA            0.00        0.00
TRINITY HOSPITAL                 Unsecured      5,350.21            NA             NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 17-23690         Doc 62      Filed 11/28/18 Entered 11/28/18 09:20:25                    Desc Main
                                       Document Page 3 of 3



 Scheduled Creditors:
 Creditor                                        Claim          Claim        Claim        Principal       Int.
 Name                                Class     Scheduled       Asserted     Allowed         Paid          Paid
 UNIVERSITY ANESTHESIOLOGISTS    Unsecured        1,800.00             NA           NA            0.00        0.00
 US BANK NATIONAL ASSOC          Secured               NA       62,482.25          0.00           0.00        0.00
 US BANK NATIONAL ASSOC          Secured        187,946.46     122,027.63    184,509.88           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal               Interest
                                                              Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                 $184,509.88                   $0.00               $0.00
       Mortgage Arrearage                                     $0.00                   $0.00               $0.00
       Debt Secured by Vehicle                                $0.00                   $0.00               $0.00
       All Other Secured                                  $5,690.70                   $0.00               $0.00
 TOTAL SECURED:                                         $190,200.58                   $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                $0.00               $0.00
        Domestic Support Ongoing                                 $0.00                $0.00               $0.00
        All Other Priority                                   $4,890.08                $0.00               $0.00
 TOTAL PRIORITY:                                             $4,890.08                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $71,914.54                   $0.00               $0.00


Disbursements:

         Expenses of Administration                                    $0.00
         Disbursements to Creditors                                    $0.00

TOTAL DISBURSEMENTS :                                                                                    $0.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/28/2018                             By:/s/ Tom Vaughn
                                                                            Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.


UST Form 101-13-FR-S (09/01/2009)
